Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 9/7/2022.

Claim Objections
Claim 5 objected to because of the following informalities:
Claim 5, line 2: “of;” should be --of;--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (US 2013/0148830 A1) in view of Thumm et al. (US 2020/0029161 A1) in view of Prevoir et al. (US 10531174 B2) hereinafter Prevoir174
Regarding claim 1, Sakaguchi discloses an earpiece for a hearing device (Fig. 5), comprising:
a first part (13) comprising a first material (inherently made of a material) 
a second part (32) comprising a second material (inherently made of a material) 

Sakaguchi is not relied upon to disclose that:
the first material is a shape memory polymer,
the first part (13) is shapeable, and
wherein the first part is a shell that is configured to be customized to an individual ear canal geometry.
In a similar field of endeavor, Thumm discloses a first part (82) comprising a first material that is a shape memory polymer wherein the first part is a hollow shapeable part adapted to be inserted into an ear of a user (Fig. 7a-8c and ¶ 0086), wherein the first part is a shell that is configured to be customized to an individual ear canal geometry (¶ 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the first material is a shape memory polymer, the first part (13) is shapeable, and wherein the first part is a shell that is configured to be customized to an individual ear canal geometry,
the motivation being to provide increased comfort and/or fit (Thumm - ¶ 0094-0095).
Sakaguchi-Thumm is not relied upon to disclose wherein the second material has a shore A hardness of at least 50.
In a similar field of endeavor, Prevoir174 discloses wherein the second material has a shore A hardness of at least 50 (detx7, col. 3, lines 45-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the second material has a shore A hardness of at least 50,
the motivation being to use a hardness that provides comfort (Prevoir174 - detx7, col. 3, lines 43-56).
Regarding claim 4, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 1.
Additionally, Thumm discloses wherein the second part (84) is overmolded with the shape memory polymer (82) (¶ 0086: 2-component-injection molding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the second part is overmolded with the shape memory polymer,
the motivation being to integrate the first part and the second part using a known technique (Thumm - ¶ 0086).
Regarding claim 5, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 1, and Sakaguchi discloses further comprising at least one of:
a vent opening (35) in the second part (Fig. 5 and ¶ 0064); or 
a connector opening in the second part for a connector adapted to connect to a component of a hearing aid.
Regarding claim 6, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 5, and Sakaguchi discloses wherein the vent opening comprises a tubular extension (portion corresponding to 31a) so that a length of the vent opening exceeds a thickness of the second part (see Fig. 5).
Regarding claim 7, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 5, and Sakaguchi discloses wherein the vent opening has a length of 0.5mm to 12mm and a diameter of 0.3mm to 2mm (¶ 0051).
Regarding claim 8, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 5, and Sakaguchi discloses wherein the vent opening has a circular, oval, or crescent shaped cross section (Fig. 5, circular).
Regarding claim 9, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 5, and Sakaguchi discloses further comprising a connector arranged in the connector opening, the connector made from the second material or from a third material (under the interpretation of claim 5 that focuses on the vent opening instead of the connector opening, the additional limitations of claim 9 do not apply).
Regarding claim 10, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 5, and Sakaguchi discloses 
Additionally, Thumm discloses wherein the first material and the second material are both the same shape memory polymer (¶ 0086, the connector 84 (made of second material) is not necessarily made from the same material as the ear shell 82 (made of shape-memory polymer), which means that they can be made from the same shape-memory polymer material although not necessarily).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first material and the second material are both the same shape memory polymer,
the motivation being to provide increased comfort and/or fit (Thumm - ¶ 0094-0095), and to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success to address the issue of what material to make the second part out of (see MPEP § 2143(B)).
Regarding claim 11, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 1, and Sakaguchi discloses wherein at least one of:
the first part is conical; or 
the first part comprises tapering walls with a thickness increasing towards a lateral end (see Fig. 5b).
Regarding claim 12, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 1, and Sakaguchi discloses wherein the second part has a circular cross section (see Fig. 5a) or an oval cross section having a minor semi-axis smaller than 2.5 mm and a major semi-axis smaller than 3mm.

Claim(s) 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Thumm in view of Prevoir174 in view of Prevoir et al. (US 2020/0077192 A1) hereinafter Prevoir192
Regarding claim 10, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 5, and Sakaguchi discloses 
Sakaguchi-Thumm-Prevoir174 is not relied upon to disclose wherein the first material and the second material are both the same shape memory polymer.
In a similar field of endeavor, Prevoir192 discloses a first part (103) and a second part (102), wherein the first material and the second material are both the same shape memory polymer (¶ 0032, ear tip 100 can be made of a shape memory polymer as separate components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first material and the second material are both the same shape memory polymer,
the motivation being to provide increased comfort and/or fit (Thumm - ¶ 0094-0095), and to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success to address the issue of what material to make the second part out of (see MPEP § 2143(B)).
Regarding claim 13, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 1.
Sakaguchi-Thumm-Prevoir174 is not relied upon to disclose wherein the second material is at least one of a metal, a ceramic, or a polymer.
In a similar field of endeavor, Prevoir192 discloses a first part (103) and a second part (102 and 104), wherein the second material (i.e. material of the second part) is at least one of a metal, a ceramic, or a polymer (¶ 0038, polyurethane of 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: add a wing as part of the second part (Prevoir192 - ¶ 0031), wherein the second material (material of wing but not necessarily of body) is at least one of a metal, a ceramic, or a polymer,
the motivation being to provide stability via the wing (Prevoir192 - ¶ 0031); and to improve comfort (Prevoir192 - ¶ 0038).
Regarding claim 14, Sakaguchi-Thumm-Prevoir174 discloses the earpiece according to claim 1.
Sakaguchi-Thumm-Prevoir174 is not relied upon to disclose wherein the second part further comprises a third material different than the first material and the second material.
In a similar field of endeavor, Prevoir192 discloses a first part (103) and a second part (102 and 104), wherein the second part further comprises a third material (material of wing 104) different than the first material (material of umbrella 103) and the second material (material of body 102) (¶ 0031: 102, 103, and 104 can each be a different type of shape memory polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: add a wing as part of the second part (Prevoir192 - ¶ 0031), wherein the second part further comprises a third material (material of wing) different than the first material (material of tip 13) and the second material (material of body/sound conduit tube 32),
the motivation being to provide stability via the wing (Prevoir192 - ¶ 0031); and to use materials that provide property of stability for the wing, comfort for the tip, and retention for the body (Prevoir192 - ¶ 0031).

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks: page 8) that:
“However, it is clear from the portion of Prevoir174 cited above that the compositions described in Prevoir174 are in contact with the ear canal and must not be too hard. As such, one of ordinary skill in the art when contemplating the teachings of Prevoir174 would understand the different shore A hardness values mentioned in col. 3, lines 45-56 of Prevoirl174 as only reasonably being applicable to the recited “first part,’ which “is a shell that is configured to be customized to an individual ear canal geometry,” not the recited “second part.” Accordingly, Prevoir174 fails to disclose, teach, or suggest “a first part comprising a first material that is a shape memory polymer claim elements ... a second part comprising a second material that has a shore A hardness of at least 50 ... wherein the first part is a shell that is configured to be customized to an individual ear canal geometry,” as recited in amended independent claim 1.”

In response, the examiner submits that detx22, col. 6, lines 53-61 of Prevoir174 teaches that any of compositions 1, 2, 3, and 4 can be used for any of the retaining legs, body, tip, and channel of the earpiece, which means that Prevoir174 teaches that composition 1 having a shore A hardness of at least 50, mentioned in detx7, col. 3, lines 45-56 of Prevoir174, can be used for the body 102 (i.e. second part) of the earpiece.
Applicant argues (Remarks: page 8-9) that:
“Moreover, Applicant respectfully submits that one of ordinary skill in the art would not have combined the teachings of Sakaguchi with those of Thumm in the manner asserted in the Office Action. Sakaguchi describes earphones having an ear tip 203 that is formed from a material that deforms so as to fit in the external auditory canal. See, e.g., Sakaguchi, para. [0006]. In contrast, Thumm describes a rigid shell that is customized to fit exactly within the ear canal. See, e.g., Thumm, para. [0042]. The earpiece retention approach described in Thumm is entirely different than that described in Sakaguchi. As such, one of ordinary skill in the art would not have considered combining Sakaguchi and Thumm in the manner asserted in the Office Action. Accordingly, Applicant respectfully submits that independent claim 1 is further patentable over the cited art for at least this additional reason.”

In response, the examiner submits that ¶ 0004 of Thumm teaches that “The disadvantage of the soft parts is their variability in acoustic attenuation on the same ear and between different ears due to the non-ideal fit to complex and non-averaged canal geometries”. Additionally, ¶ 0094 of Thumm teaches that the dome 100 exerts no pressure on the wall of the ear canal (contrary to the ear tip of Sakaguchi) which highly improves wearing comfort. These are both reasons for one of ordinary skill in the art to combine Sakaguchi and Thumm.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687